



Exhibit 10.13


PERFORMANCE SHARE UNIT AWARD AGREEMENT1
MARRIOTT INTERNATIONAL, INC.
STOCK AND CASH INCENTIVE PLAN

--------------------------------------------------------------------------------



THIS AGREEMENT (the “Agreement”) is made on <<GRANT DATE>> (the “Grant Date”) by
MARRIOTT INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>>
(“Employee”).
WITNESSETH:
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and
WHEREAS, the Company wishes to award to designated employees certain Other
Share-Based Awards (“Awards”) as provided in Article 10 of the Plan to be known
as “Performance Share Unit” awards; and
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of Performance Share Units under the Plan;
NOW, THEREFORE, it is agreed as follows:
1.Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>, which contains, among other
things, a detailed description of the Other Share-Based Awards provisions of the
Plan. Employee further acknowledges that he has read the Prospectus and this
Agreement, and that Employee understands the provisions thereof.


2.Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Committee or its delegate with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.


3.Grant of Performance Share Units. Subject to the terms of the Plan, Employee’s
acceptance of this Agreement, and subject to satisfaction of the tax provisions
of the Company’s International Assignment Policy (“IAP”), if applicable, the
Company hereby grants this target award (the “Award”) of <<QTY GRANTED>>
Performance Share Units as of the Grant Date. The Performance Share Units are
contingently awarded and will be earned and payable if and to the extent that
(i) the performance goals set forth in Appendix A are achieved for the
<<#>>-year performance period beginning January 1, <<YEAR>> and ending December
31, <<YEAR>> (the “Performance Period”), and (ii) the Conditions of Transfer set
forth in paragraph 5 are satisfied. The Committee in its sole discretion may
modify this Award at any time to add or change such performance conditions as it
deems appropriate in order for the Award to qualify (or continue to qualify) as
“performance-based compensation” for purposes of section 162(m) of the Code.
The number of Performance Share Units that Employee will earn (if any) may be
greater, equal to or less than the Award, and will be based on the performance
level achieved. Performance level is measured against the threshold, target and
maximum performance levels set forth in Appendix A. The number of Performance
Share Units earned is calculated as a percentage of the Award: if the threshold
performance level is achieved, <<X>>% of the number of Performance Share Units
subject to the Award will be earned; if the target performance level is
achieved, 100% of the Performance Share Units subject to the Award will be
earned; if the maximum performance level is achieved, <<X>>% of the Performance
Share Units subject to the Award will be earned. If actual performance is
between levels, the number of Performance Share Units earned will be
interpolated on a straight line basis for pro-rata achievement of the
performance goals. Failure to achieve threshold performance will result in no
Performance Share Units being earned. The Award shall remain forfeitable except
to the extent the Committee certifies the performance at the end of the
Performance Period and the Conditions of Transfer set forth in paragraph 5 are
satisfied.


1 Bracketed language indicates additional or alternative language that appears
in some award agreements.









--------------------------------------------------------------------------------





4.Distribution of Performance Share Units. Subject to satisfaction of the
performance goal set forth in Appendix A and the Conditions of Transfer in
paragraph 5, the Performance Share Units shall be distributed on February 15,
<<YEAR>>, or if later, the day after the Committee certifies that the
performance goal set forth in Appendix A has been satisfied at the end of the
Performance Period (the “Distribution Date”). Notwithstanding the foregoing, in
the event that on the Distribution Date stock of the Company is not traded on
the NASDAQ or another national exchange, then the Distribution Date shall be the
next following day on which the stock of the Company is traded on the NASDAQ or
another national exchange (“Trading Day”). Notwithstanding the foregoing, the
Distribution Date shall not be later than December 31, <<YEAR>>.
On the Distribution Date, provided the threshold performance goal set forth in
Appendix A and the Conditions of Transfer have been satisfied, the Company shall
transfer a corresponding number of shares of the Common Stock of the Company
(the “Common Shares”) (which may be reduced by the number of shares withheld to
satisfy withholding taxes as set forth in paragraph 9 below, if share reduction
is the method utilized for satisfying the tax withholding obligation) to an
individual brokerage account (the “Account”) established and maintained in
Employee’s name. Employee shall have all the rights of a stockholder with
respect to such Common Shares following their transfer to the Account, including
but not limited to the right to vote the Common Shares , to sell, transfer,
liquidate or otherwise dispose of the Common Shares, and to receive all
dividends or other distributions paid or made with respect to the Common Shares
from the time they are deposited in the Account. Employee shall have no voting,
transfer, liquidation, dividend or other rights of a Common Share stockholder
with respect to Performance Share Units prior to such time that the
corresponding Common Shares are transferred, if at all, to Employee’s Account.
5. Conditions of Transfer. With respect to any Performance Share Units awarded
to Employee, as a condition of Employee receiving a transfer of corresponding
Common Shares in accordance with paragraph 4 above, Employee shall meet all of
the following conditions during the entire period from the Grant Date hereof
through the Distribution Date relating to such Performance Share Units:
(a)
Employee must continue to be an active employee of the Company (“Continuous
Employment”);

(b)
Employee must refrain from Engaging in Competition (as defined in Section 2.25
of the Plan) without first having obtained the written consent thereto from the
Company (“Non-competition”); and

(c)
Employee must refrain from committing any criminal offense or malicious tort
relating to or against the Company or, as determined by the Committee in its
discretion, engaging in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation. (“No Improper Conduct”). The
Company’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to receive a distribution of any Performance Share Units
for which the above conditions of transfer have not already been met as of the
time such failure is determined, and Employee shall accordingly forfeit the
right to receive the transfer of title to any corresponding Common Shares. The
forfeiture of rights with respect to Performance Share Units (and corresponding
Common Shares) shall not affect the rights of Employee with respect to any
Performance Share Units for which the above conditions of transfer already have
been met nor with respect to any Common Shares the title of which has already
been transferred to Employee’s Account.
6. Non-Assignability. The Performance Share Units shall not be assignable or
transferable by Employee except by will or by the laws of descent and
distribution. During Employee’s lifetime, the Performance Share Units may be
exercised only by Employee or, in the event of incompetence, by Employee’s
legally appointed guardian.
7. Effect of Termination of Employment. Except as specified below, if the
Employee ceases to be employed by, or provide services to, the Company before
the Distribution Date, the Award will be forfeited.
(a)
In the event Employee’s Continuous Employment [terminates] [is terminated] prior
to the relevant Distribution Date [by reason] [on account] of death [or
Disability (as defined in Section 2.19 of the Plan)], and if Employee had
otherwise met the requirements of Continuous Employment, Non-competition and No
Improper Conduct from the Grant Date through the date of such death [or
Disability], then Employee shall upon death [or Disability (as the case may be)]
be deemed to have fully satisfied all of the Conditions of Transfer in paragraph
5 and to have met the target level of performance with respect to the goal set
forth in Appendix A, and Employee’s rights hereunder with respect to any such
Performance Share Units shall inure to the benefit of [Employee (or, in the case
of death] Employee’s executors, administrators, personal representatives and
assigns[)].

(b)
In the event Employee’s Continuous Employment terminates prior to the
Distribution Date by reason of Employee’s Retirement (as defined below), and if
Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Grant Date through the date of
such Retirement, and provided








--------------------------------------------------------------------------------





that Employee continues to meet the requirements of Non-competition and No
Improper Conduct, then Employee’s rights hereunder with respect to any
outstanding Performance Share Units shall continue in the same manner as if
Employee continued to meet the Continuous Employment requirement through the
Distribution Date related to the Award, except not for that portion of
Performance Share Units granted less than one year prior to Employee’s
termination equal to such number of shares multiplied by the ratio of (a) the
number of days after the termination date and before the first anniversary of
the Grant Date, over (b) the number of days in the twelve (12) month period
following the Grant Date. For purposes of this Agreement, “Retirement” shall
mean termination of employment [on account of Disability (as defined in Section
2.19 of the Plan) or] by retiring with the specific approval of the Committee on
or after such date on which Employee has attained age 55 and completed ten (10)
Years of Service.
Except as set forth in this paragraph 7 above, no other transfer of rights with
respect to Performance Share Units shall be permitted pursuant to this
Agreement.
8. Non-Solicitation. In consideration of good and valuable consideration in the
form of the Performance Share Unit Awards granted herein to which Employee is
not otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, and in recognition of the Company’s legitimate purpose of avoiding
for limited times competition from persons whom Marriott has trained and/or
given experience, Employee agrees that during the period beginning on the Grant
Date and ending one year following his termination of employment with the
Company, whether such termination of employment is voluntary or involuntary or
with or without cause, he will not, on his own behalf or as a partner, officer,
director, employee, agent, or consultant of any other person or entity, directly
or indirectly contact, solicit or induce (or attempt to solicit or induce) any
employee of the Company to leave their employment with the Company or consider
employment with any other person or entity. Employee and the Company agree that
any breach by Employee of the non-solicitation obligation under this paragraph
will cause the Company immediate, material and irreparable injury and damage,
and there is no adequate remedy at law for such breach. Accordingly, in the
event of such breach, in addition to any other remedies it may have at law or in
equity, the Company shall be entitled immediately to seek enforcement of this
Agreement in a court of competent jurisdiction by means of a decree of specific
performance, an injunction without the posting of a bond or the requirement of
any other guarantee, any other form of equitable relief, liquidated damages in
the amount of one hundred fifty percent (150%) of the Fair Market Value of the
Awards granted hereunder as of the Grant Date, and the Company is entitled to
recover from Employee the costs and attorneys’ fees it incurs to recover under
or enforce this Agreement. This provision is not a waiver of any other rights
that the Company may have under this Agreement, including the right to receive
money damages.
9. Taxes. The transfer of Common Shares shall be subject to the further
condition that the Company shall provide for the withholding of any taxes
required by applicable federal, state, or local law by reducing the number of
Performance Share Units to be transferred to Employee’s Account or by such other
manner as the Committee shall determine in its discretion.


10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of (i)
administering the Plan (including ensuring that the conditions of transfer are
satisfied from the Grant Date through the Distribution Date),
(ii) providing Employee with services in connection with Employee’s
participation in the Plan, and (iii) meeting legal and regulatory requirements
(“Permitted Purposes”). Employee’s personal information will not be processed
for longer than is necessary for such Permitted Purposes. Employee’s personal
information is collected from the following sources:
(a)
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

(b)
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

(c)
from Employee’s employment records with the Company; and

(d)
from meetings, telephone conversations and other communications with Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:
(a)
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

(b)
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

(c)
regulatory authorities; and

(d)
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.








--------------------------------------------------------------------------------





Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.
Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other
countries other than the country in which this Award was granted is necessary
for the Permitted Purposes. To the extent (if any) that the provisions of the
European Union’s Data Protection Directive (Directive 95/46/EC of the European
Parliament and of
the Council) and/or applicable national legislation derived from such Directive
apply, then by executing this Agreement Employee expressly consents to the
transfer of Employee’s personal information outside of the European Economic
Area. Employee may access Employee’s personal information to verify its
accuracy, update Employee’s personal information and/or request a copy of
Employee’s personal information by contacting Employee’s local Human Resources
representative. Employee may obtain account transaction information online or by
contacting the Plan record keeper as described in the Plan enrollment materials.
By accepting the terms of this Agreement, Employee further agrees to the same
terms with respect to other Awards Employee received in any prior year under the
Plan.


11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company), or similar
payments. By accepting the terms of this Agreement, Employee further agrees to
these same terms and conditions with respect to any other Awards Employee
received in any prior year under the Plan.


12. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of Employee.


13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company.


14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 7 above and in the Plan, to the personal
representatives, legatees and heirs of Employee.


15. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.


16. Additional (Non-U.S.) Terms and Conditions. [Notwithstanding the foregoing
terms and conditions of this Award, Employee acknowledges that applicable law
(including rules or regulations governing securities, foreign ownership, foreign
exchange, tax, labor or other matters of any jurisdiction in which Employee may
be residing or working at the time of grant of or while holding this Award or
any Performance Share Units) may prevent or restrict the issuance of Common
Shares under this Award or any Performance Share Units, and neither the Company
nor any affiliate assumes any liability in relation to this Award or any
Performance Share Units or Common Shares in such case. Moreover, the Company
reserves the right to impose other requirements, including additional terms and
conditions, on Employee’s participation in the Plan, this Award, the Performance
Share Units and corresponding Common Shares, and any other award or Common
Shares acquired under the Plan, or take any other action (including forfeiture
of Awards or Common Shares or the forced sale thereof) without liability, if the
Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan. Employee agrees to
sign any additional agreements or undertakings that the Company requires to
accomplish the foregoing. Employee also acknowledges that applicable law may
subject Employee to additional procedural or regulatory requirements that
Employee is and will be solely responsible for and must fulfill. Any additional
requirements, restrictions, or terms and conditions as described in this Section
16 or other applicable disclosures may be set forth in, but are not limited to,
the Company’s Policies for Global Compliance of Equity Compensation Awards or
any other agreement or addendum that may







--------------------------------------------------------------------------------





be provided to Employee. Employee also understands that if Employee works,
resides, moves to, or otherwise is or becomes subject to applicable law or
Company policies of another jurisdiction at any time, certain country-specific
notices, disclaimers, and/or terms and conditions may apply to Employee as from
the date of grant, unless otherwise determined by the Company in its sole
discretion.] [Performance Share Units awarded under this Agreement shall be
subject to additional terms and conditions, as applicable, set forth in the
Company’s Policies for Global Compliance of Equity Compensation Awards, which
are attached in the Appendix hereto and shall be incorporated herein fully by
reference.]
IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement to be
signed by its Executive Vice President and Global Chief Human Resources Officer,
effective the day and year first hereinabove written.
 
 
 
MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
davidrodriguezsignature2.jpg [davidrodriguezsignature2.jpg]
 
 
 
 
<<PARTICIPANT NAME>>
 
 Executive Vice President and Global Chief Human Resources Officer
 
 Signed Electronically 














--------------------------------------------------------------------------------









APPENDIX A
PERFORMANCE GOAL
The number of Performance Share Units that may be earned shall be determined
based on the actual performance level achieved with respect to the following
performance measure for the Performance Period. The chart below sets forth the
percentage of Award at each performance level:
Performance Measure
Accomplishment
vs. Target
% of Target Units Earned*
 
 
 



* The number of Performance Share Units earned will be interpolated for
achievement between two of the accomplishment levels. No Performance Share Units
will be earned for achievement below the threshold performance level.




The Committee in its sole discretion may modify this Award at any time to add or
change such performance conditions as it deems appropriate in order for the
Award to qualify (or continue to qualify) as “performance-based compensation”
for purposes of section 162(m) of the Internal Revenue Code.









--------------------------------------------------------------------------------





[MARRIOTT INTERNATIONAL, INC.
POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS
This document (the “Policies”) sets forth policies of Marriott International,
Inc. (“Marriott”) for the administration of equity compensation awards (the
“Awards”) granted to employees (the “Employees”) of Marriott and its
subsidiaries (together, the “Company”) under the Marriott International, Inc.
Stock and Cash Incentive Plan, as amended and restated effective January 1,
2008, and as subsequently amended from time to time (the “Plan”). The Policies
apply to certain Employees who have received or held Awards under the Plan while
working for the Company outside of the United States.
The Policies, as may be amended by the Company from time to time for changes in
law, are an integral part of the terms of each agreement (the “Agreement”) under
which Awards are granted to Employees under the Plan. As such, the Policies set
forth additional requirements or conditions in the non-U.S. jurisdictions
indicated below that certain Employees must satisfy to receive the intended
benefits under their Awards. These requirements or conditions are established to
ensure that the Company and the Employees comply with applicable legal
requirements pertaining to the Awards in those jurisdictions. In addition, the
Policies are established to assist the Employees in complying with other legal
requirements which may not implicate the Company. These requirements, some
carrying civil or criminal penalties for noncompliance, may apply with respect
to Employees’ Awards or shares of Marriott stock obtained pursuant to the Awards
because of such Employees’ presence (which may or may not require citizenship or
legal residency) in a particular jurisdiction at some time during the term of
the Awards.
Legal requirements are often complex and may change frequently. Therefore, the
Policies provide general information only and may not be relied upon by
Employees as their only source of information relating to the consequences of
participation in the Plan, nor may they serve as the basis for recovery against
the Company for financial or other penalties incurred by Employees as a result
of their noncompliance. Employees should seek appropriate professional advice as
to how the relevant laws may apply to them individually.
Certain capitalized terms used but not defined in the Policies have the meanings
set forth in the Plan or in the Agreements. To the extent the Policies appear to
conflict with the terms of the Plan or the Agreements, the Plan and the
Agreement shall control.]













--------------------------------------------------------------------------------





8
[COUNTRY-SPECIFIC POLICIES
INDIA
Exchange Control Notice. If an Employee is a “Person Resident in India,” the
Employee must repatriate to India any proceeds from the sale of shares acquired
under the Plan and any dividends received in relation to the shares and convert
the proceeds into local currency within 90 days of receipt. In addition, such
Employee must obtain a foreign inward remittance certificate (“FIRC”) from the
Indian foreign exchange bank where the Employee deposits the foreign currency
upon repatriation, and the Employee must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employee’s
employer requests proof of repatriation.
For this purpose, "Person Resident in India" means:
i.
a person residing in India for more than one hundred and eighty-two days during
the course of the

preceding financial year but does not include -
A.    a person who has gone out of India or who stays outside India, in either
case -
1.
for or on taking up employment outside India, or

2.
for carrying on a business or vocation outside India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay outside India for an uncertain period; or

B.    a person who has come to or stays in India, in either case, otherwise than
-
1.
for or on taking up employment in India, or

2.
for carrying on in India a business or vocation in India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay in India for an uncertain period.

SOUTH AFRICA


The Plan falls within the scope of international share incentive schemes
approved by the Financial Surveillance Department of the South African Reserve
Bank.
Private individuals are allowed to participate in offshore share incentive or
share option schemes, provided that such participation is financed in terms of
the foreign capital allowance dispensation (i.e. the individual is limited to
payment of R4million per annum for such participation) and/or from the proceeds
of authorised foreign assets.
Since the cost of the participation of an individual in the Plan will be charged
to the South African employer, the acquisition of shares will have a direct
impact on the country’s foreign exchange reserves, which means that the
participation of the individual will be limited to the value of R4million per
annum. Should an employee who qualifies in terms of the incentive scheme wish to
acquire shares valued in excess of the amount of R4 million, payment thereof may
be effected provided such shares are immediately disposed of and the full sale
proceeds thereof transferred to South Africa in terms of Regulation 6.
THAILAND
Exchange Control Notice. An Employees who is resident in Thailand (with the
exception of an Employee who is a foreigner permitted to reside or work in
Thailand for a period not exceeding three months) must repatriate to Thailand
the proceeds from the sale of shares acquired under the Plan and any cash
dividends received in relation to the shares and convert the funds to Thai Baht
within 360 days of receipt. If the repatriated amount is U.S. $20,000 or more,
the Employee must report the inward remittance by submitting the Foreign
Exchange Transaction Form, which can be obtained from any commercial bank in
Thailand, to an authorized agent, i.e., a commercial bank authorized by the Bank
of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency.]

















